DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160309914 A1 to Burns.
	Re Claim 1, Burns teaches:
A playpen (at least [Abstract] “child containment device”.) comprising: a plurality of standing legs (at least Fig. 3); 
an upper frame assembly coupled with the standing legs and having an unfolded state and a folded state (at least Figs. 3-4), wherein the upper frame assembly includes a corner joining part, a middle joining part, and a bar respectively connected pivotally with the corner joining part and the middle joining part about a first and a second pivot axis, the first and second pivot axes extending substantially vertically when the playpen stands on a floor surface (at least Figs. 3-4 and [0040] “The side cross-members 24 optionally also include hinged or pivotal medial coupling joints 32 about midway along their lengths. One or more of the coupling joints 30, 32 are optionally lockable to releasably retain the frame in the expanded and/or folded configurations, for example latching or locking when opened into the expanded configuration”.); and 
a locking mechanism for locking the upper frame assembly in the unfolded state (at least Fig. 3 and [0040] “latching or locking when opened into the expanded configuration”.).
Re Claim 2, Burns teaches:
	The playpen according to claim 1, wherein the bar (at least Fig. 3 element 24) is fixedly connected with a coupling part having a curved shape that is pivotally connected with the corner joining part about the first pivot axis (at least Fig. 4 element 30. Fixedly connected is being interpreted as cannot be detached.).
Re Claim 3, Burns teaches:
	The playpen according to claim 1, wherein the upper frame assembly further includes a second bar fixedly connected with the corner joining part, the bar and the middle joining part being provided at a first side of the upper frame assembly that is foldable, and the second bar being provided at a second side of the upper frame assembly that is not foldable (at least Figs. 3-4 and [0040] “The ends of the cross-members 26 are generally fixedly engaged with the coupling joints 30, for example, so that they do not pivot relative to the coupling joints 30”.).
Re Claim 12, Burns teaches:
	A playpen (at least [Abstract] “child containment device”.) comprising: a plurality of standing legs (at least Fig. 3); 
an upper frame assembly coupled with the standing legs and having an unfolded state and a folded state (at least Figs. 3-4), wherein the upper frame assembly has a side frame portion including two bars that are respectively connected pivotally with a middle joining part about two pivot axes, the two pivot axes extending substantially vertically when the playpen stands on a floor surface (at least Figs. 3-4 and [0040] “The side cross-members 24 optionally also include hinged or pivotal medial coupling joints 32 about midway along their lengths. One or more of the coupling joints 30, 32 are optionally lockable to releasably retain the frame in the expanded and/or folded configurations, for example latching or locking when opened into the expanded configuration”.); and 
a locking mechanism for locking the upper frame assembly in the unfolded state (at least Fig. 3 and [0040] “latching or locking when opened into the expanded configuration”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of US 20140075670 A1 to Crumrine.
Re Claim 4, Burns teaches:
The playpen according to claim 1 (detailed with respect to claim 1). 
Burns does not explicitly teach:
wherein the locking mechanism is carried with the middle joining part.
However, Crumrine teaches:
wherein the locking mechanism is carried with the middle joining part (at least Figs. 1-2 and [0043] “the locking feature 224 can prevent articulation of the locking joint 220”.).
It would have been obvious to a person having ordinary skill in the art to have modified the playpen taught by Burns with the locking mechanism taught by Crumrine because both are directed to the same field of endeavor of playpens and doing so involves the use of a known technique (providing the locking mechanism in the middle as taught by Crumrine) with the locking playpen taught by Burns with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the user-activated release mechanism 222 that can allow a user to engage and disengage a locking feature 224” (Crumrine [0043]).
Re Claim 5, the combination of Burns and Crumrine teaches:
The playpen according to claim 4 (detailed with respect to claim 4). 
Crumrine further teaches:
wherein the locking mechanism includes a latch movable relative to the middle joining part between a locking position where the latch engages with the bar for locking the upper frame assembly in the unfolded state, and an unlocking position where the latch is disengaged from the bar for movement of the upper frame assembly between the unfolded state and the folded state (at least Figs. 1-2 and [0043] “When engaged, the locking feature 224 can prevent articulation of the locking joint 220. As such, a user can activate the release mechanism 222, such as a spring loaded push button or lever, which can disengage the locking feature 224. When disengaged, for example, the locking joint 220 can articulate along a defined or variable range of motion”.).
Re Claim 6, the combination of Burns and Crumrine teaches:
The playpen according to claim 5 (detailed with respect to claim 5). 
Crumrine further teaches:
wherein the bar has an end coupling part provided with an extension, the latch being engaged with the extension of the end coupling part in the locking position (at least Fig. 8 and [0063] “an extension 806 that is configured to permanently or reversibly adapt one or more of a variety of adaptable features 825. As shown in FIG. 8, the adaptable feature 825 can be secured to the distal end of the extension 806 by mating a locking feature 826 of the adaptable feature 825 with a locking feature 827 of the extension 806. The locking features 826 and 827 can interact or mate in order to allow permanent or reversible engagement between the extension 806 and the adaptable feature 825”.).
Re Claim 7, the combination of Burns and Crumrine teaches:
	The playpen according to claim 5 (detailed with respect to claim 5). 
Crumrine further teaches:
wherein the locking mechanism further includes a spring connected with the latch, the spring being configured to bias the latch toward the locking position (at least Figs. 2A-B and [0044] “the compression spring”.).
Re Claim 8, the combination of Burns and Crumrine teaches:
	The playpen according to claim 5 (detailed with respect to claim 5). 
Crumrine further teaches:
wherein the latch has an actuating portion exposed for operation, the actuating portion being operable to cause the latch to move from the locking position to the unlocking position (at least Figs. 2A-B and [0044] “the locking joint 220 can be spring-loaded such that when the user-activated release mechanism 222 is not being compressed or activated, the compression spring pushes the locking feature 224, such as a pin, into a female portion of the locking joint 220 to form an engaged or locked position”.).
Re Claim 9, the combination of Burns and Crumrine teaches:
	The playpen according to claim 8 (detailed with respect to claim 8). 
Crumrine further teaches:
wherein the actuating portion is formed integrally with the latch (at least Figs. 2A-B).
Re Claim 10, Burns teaches:
	The playpen according to claim 1 (detailed with respect to claim 1). 
Burns does not explicitly teach:
wherein the standing legs include a first standing leg pivotally connected with the corner joining part, the first standing leg being rotatable relative to the corner joining part between a folded position where the first standing leg is folded toward the upper frame assembly and an unfolded position where the first standing leg is deployed for providing standing support on a floor surface.
However, Crumrine teaches:
wherein the standing legs include a first standing leg pivotally connected with the corner joining part, the first standing leg being rotatable relative to the corner joining part between a folded position where the first standing leg is folded toward the upper frame assembly and an unfolded position where the first standing leg is deployed for providing standing support on a floor surface (at least Figs. 1 and 8 and [0034] “The at least one joint 108 can, for example, segment the continuous rail 104, which can allow the continuous rail to collapse or form a variety of configurations. In addition, the at least one joint 108 can be positioned at a variety of locations along the length of the continuous rail and can be positioned in order to enable the collapsible frame body 102 to form a compact configuration in a collapsed state”.).
It would have been obvious to a person having ordinary skill in the art to have modified the playpen taught by Burns with the locking mechanism taught by Crumrine because both are directed to the same field of endeavor of playpens and doing so involves the use of a known technique (providing folding legs as taught by Crumrine) with the playpen taught by Burns with predictable results. A person having ordinary skill in the art would have been motivated to do so because “a hinge or joint 108, which can assist in allowing the collapsible frame body 102 to at least one of collapse or change configurations” (Crumrine [0035]).
Re Claim 11, the combination of Burns and Crumrine teaches:
The playpen according to claim 10 (detailed with respect to claim 10). 
Crumrine further teaches:
further including a second locking mechanism disposed adjacent to the corner joining part, the second locking mechanism having a latch operable to lock the first standing leg in the unfolded position and unlock the first standing leg for rotation of the first standing leg between the unfolded position and the folded position (at least Figs. 3A-C and [0047] “the locking joint 420 can include a male joint element 422, a female joint element 424 and a locking feature 426. The locking feature 426 can be configured to lock the position of the male joint element 422 relative to the female joint element 424, which can prevent articulation of the locking joint 420, as shown in FIG. 3A. In addition, when the locking feature 426 is disengaged, such as in FIG. 3B, the male joint element 422 can be free to move or articulate relative to the female joint element 424, as in FIG. 3C”).
Re Claim 13, Burns teaches:
The playpen according to claim 12 (detailed with respect to claim 12). 
Burns does not explicitly teach:
wherein the locking mechanism is carried with the middle joining part.
However, Crumrine teaches:
wherein the locking mechanism is carried with the middle joining part (at least Figs. 1-2 and [0043] “the locking feature 224 can prevent articulation of the locking joint 220”.).
It would have been obvious to a person having ordinary skill in the art to have modified the playpen taught by Burns with the locking mechanism taught by Crumrine because both are directed to the same field of endeavor of playpens and doing so involves the use of a known technique (providing the locking mechanism in the middle as taught by Crumrine) with the locking playpen taught by Burns with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the user-activated release mechanism 222 that can allow a user to engage and disengage a locking feature 224” (Crumrine [0043]).
Re Claim 14, the combination of Burns and Crumrine teaches:
The playpen according to claim 13 (detailed with respect to claim 13). 
Crumrine further teaches:
wherein the locking mechanism includes a latch movable relative to the middle joining part between a locking position where the latch engages with the two bars for locking the upper frame assembly in the unfolded state, and an unlocking position where the latch is disengaged from the two bars for movement of the upper frame assembly between the unfolded state and the folded state (at least Figs. 1-2 and [0043] “When engaged, the locking feature 224 can prevent articulation of the locking joint 220. As such, a user can activate the release mechanism 222, such as a spring loaded push button or lever, which can disengage the locking feature 224. When disengaged, for example, the locking joint 220 can articulate along a defined or variable range of motion”.).
Re Claim 15, the combination of Burns and Crumrine teaches:
	The playpen according to claim 14 (detailed with respect to claim 14). 
Crumrine further teaches:
wherein each of the two bars has an end coupling part provided with an extension, the latch being engaged with the extension of the end coupling part of each of the two bars in the locking position (at least Fig. 8 and [0063] “an extension 806 that is configured to permanently or reversibly adapt one or more of a variety of adaptable features 825. As shown in FIG. 8, the adaptable feature 825 can be secured to the distal end of the extension 806 by mating a locking feature 826 of the adaptable feature 825 with a locking feature 827 of the extension 806. The locking features 826 and 827 can interact or mate in order to allow permanent or reversible engagement between the extension 806 and the adaptable feature 825”.).
Re Claim 16, the combination of Burns and Crumrine teaches:
The playpen according to claim 14 (detailed with respect to claim 14). 
Crumrine further teaches:
wherein the locking mechanism further includes a spring connected with the latch, the spring being configured to bias the latch toward the locking position (at least Figs. 2A-B and [0044] “the compression spring”.).
Re Claim 17, the combination of Burns and Crumrine teaches:
The playpen according to claim 14 (detailed with respect to claim 14). 
Crumrine further teaches:
wherein the latch has an actuating portion exposed for operation, the actuating portion being operable to cause the latch to move from the locking position to the unlocking position (at least Figs. 2A-B and [0044] “the locking joint 220 can be spring-loaded such that when the user-activated release mechanism 222 is not being compressed or activated, the compression spring pushes the locking feature 224, such as a pin, into a female portion of the locking joint 220 to form an engaged or locked position”.).
Re Claim 18, the combination of Burns and Crumrine teaches:
The playpen according to claim 17 (detailed with respect to claim 17). 
Crumrine further teaches:
wherein the actuating portion is formed integrally with the latch (at least Figs. 2A-B).
Re Claim 19, Burns teaches:
	The playpen according to claim 12 (detailed with respect to claim 12). 
Burns does not explicitly teach:
wherein the upper frame assembly further has a second side frame portion that is connected with the side frame portion via a corner joining part, the side frame portion defining a first side of the upper frame assembly that is foldable, and the second side frame portion defining a second side of the upper frame assembly that is not foldable.
However, Crumrine teaches:
wherein the upper frame assembly further has a second side frame portion that is connected with the side frame portion via a corner joining part, the side frame portion defining a first side of the upper frame assembly that is foldable, and the second side frame portion defining a second side of the upper frame assembly that is not foldable (at least Figs. 3A-C and [0047] “the locking joint 420 can include a male joint element 422, a female joint element 424 and a locking feature 426. The locking feature 426 can be configured to lock the position of the male joint element 422 relative to the female joint element 424, which can prevent articulation of the locking joint 420, as shown in FIG. 3A. In addition, when the locking feature 426 is disengaged, such as in FIG. 3B, the male joint element 422 can be free to move or articulate relative to the female joint element 424, as in FIG. 3C”).
It would have been obvious to a person having ordinary skill in the art to have modified the playpen taught by Burns with the folding side frame taught by Crumrine because both are directed to the same field of endeavor of playpens and doing so involves the use of a known technique (providing folding side frame as taught by Crumrine) with the playpen taught by Burns with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the locking joint 420 can include a male joint element 422, a female joint element 424 and a locking feature 426. The locking feature 426 can be configured to lock the position of the male joint element 422 relative to the female joint element 424, which can prevent articulation of the locking joint 420” (Crumrine [0047]).
Re Claim 20, the combination of Burns and Crumrine teaches:
The playpen according to claim 19 (detailed with respect to claim 19). 
Crumrine further teaches:
wherein the standing legs include a first standing leg pivotally connected with the corner joining part, the first standing leg being rotatable relative to the corner joining part between a folded position where the first standing leg is folded toward the upper frame assembly and an unfolded position where the first standing leg is deployed for providing standing support on a floor surface (at least Figs. 1 and 8 and [0034] “The at least one joint 108 can, for example, segment the continuous rail 104, which can allow the continuous rail to collapse or form a variety of configurations. In addition, the at least one joint 108 can be positioned at a variety of locations along the length of the continuous rail and can be positioned in order to enable the collapsible frame body 102 to form a compact configuration in a collapsed state”.).
Re Claim 21, the combination of Burns and Crumrine teaches:
	The playpen according to claim 20 (detailed with respect to claim 20). 
Crumrine further teaches:
further including a second locking mechanism disposed adjacent to the corner joining part, the second locking mechanism having a latch operable to lock the first standing leg in the unfolded position and unlock the first standing leg for rotation of the first standing leg between the unfolded position and the folded position (at least Figs. 3A-C and [0047] “the locking joint 420 can include a male joint element 422, a female joint element 424 and a locking feature 426. The locking feature 426 can be configured to lock the position of the male joint element 422 relative to the female joint element 424, which can prevent articulation of the locking joint 420, as shown in FIG. 3A. In addition, when the locking feature 426 is disengaged, such as in FIG. 3B, the male joint element 422 can be free to move or articulate relative to the female joint element 424, as in FIG. 3C”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673                                                                                                                                                                                          
/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673